Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s reply filed 1/28/22. New and amended Claims 1, 2, 4-20 are pending.   	Regarding the prior claim objection, this has been overcome by the claim amendments.

Response to Arguments
Regarding the prior art rejections, applicant’s amendments to Claim 1 overcome the prior art of Horii as anticipatory. Likewise, new Claim 17 is not taught by the prior art of Horii. However, regarding new Claim 9, while Horii alone does not anticipate the amended claim language, Kunizawa provides a teaching of a switch and controller. 










Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Horii (US 9328757) in view of Kunizawa et al. (US 7730646).
Regarding Claim 9, Horii teaches
A hydraulic system for a working machine, comprising: 
a first output fluid tube (ex. with e, or m2, Figs. 5, 2, 3) connecting between a hydraulic pump (19) to output operation fluid and a first operation valve (ex. 35; ex. Col. 11, line 61-Col. 12, line 29) to change a first pilot pressure of the operation fluid; 
a second output fluid tube (ex. with m1) connected between the hydraulic pump and a second operation valve to change a second pilot pressure of the operation fluid; 
a switching valve (V13) provided in the second output fluid tube; 
a warm-up fluid tube (w) connected between the first operation valve and the switching valve; 
a controller (CU)
the switching valve to switch between 
a first position (29) allowing the operation fluid to be drained through the first output fluid tube, the first operation valve, the warm-up fluid tube and the switching valve, and 
a second position (28) allowing the operation fluid to be supplied through second output fluid tube to the second operation valve.
Horii does not explicitly teach

a controller configured to control the switching valve, upon operation of the unload switch.
Horii teaches a lever A controlling the switching valve V13 between first and second positions via the solenoid 31, stating for example “The unloading valve V13 is biased by a spring 30 in a direction to be switched to the unloading position 29, and by demagnetizing a solenoid 31, the unloading valve V13 is brought to the unloading position 29, whereas by magnetizing the solenoid 31, the unloading valve V13 is switched to the supply position 28. The solenoid 31 of the unloading valve V13 is magnetized at a position to which the unloading lever A arranged on the left side of the operator's seat D is moved down, and demagnetized by pulling up the unloading lever A.” (Col. 10, lines 17-25; see also Col. 10, lines 4-67). However Horii does not fully explain how lever A controls the solenoid 31 of the valve V13.
Kunizawa teaches
 	A hydraulic system for a working machine, comprising 
an switch (91L or 91R, Fig. 11, ex. Col. 7, lines 13-27); and 
 	a controller (99, ex. Col. 13, line 13-Col. 14, line 63) configured to control a valve (ex. 12B or any of the other valves mentioned, ex. Col. 13, lines 37-56), upon operation of the switch.
	Kunizawa teaches levers 89L and 89R controlling the operation of switches 91L and 91R, respectively. These switches supply switch signals which are sent to controller 99 (ex. Fig. 11), which in turn controls the operation of a valve (ex. 12B or any of the other valves mentioned, ex. Col. 13, lines 37-56). 
Since both references are directed to hydraulic systems for working machines, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Horii to include a switch and controller as taught by Kunizawa in order to provide control over the valve that would perform equally well with predictable results. The switch control from 
Regarding Claim 10,
The hydraulic system according to claim 9, comprising: 
a first control valve (one of DV1-DV8, ex. Col. 5, line 61-Col. 7, line 4) to control the operation fluid supplied to a first hydraulic actuator (one of C1-C5, MT, ML, or MR) in accordance with the first pilot pressure; and 
a second control valve (another of DV1-DV8) to control the operation fluid supplied to a second hydraulic actuator (another of C1-C5, MT, ML, or MR) in accordance with the second pilot pressure.
Regarding Claim 13,
The hydraulic system according to claim 9, comprising: 
a second operation member (one of 20, 21a-e) to operate the second operation valve, 
wherein the second operation valve changes the second pilot pressure of the operation fluid upon operation of the second operation member (ex. Col. 6, line 7-Col. 7, line 4), when the switching valve is in the second position.

Allowable Subject Matter
Claims 1, 2, 4-8, 17-20 are allowed.
Claims 11, 12, 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0275468 teaches elements of the instant invention, including a hydraulic system for a working machine including a warm-up fluid tube and an unload switch.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/               Examiner, Art Unit 3745                                                                                                                                                                                         
/F Daniel Lopez/               Primary Examiner, Art Unit 3745                                                                                                                                                                                         3